DETAILED ACTION
The present application is examined under the pre-AIA  first to invent provisions. 
Priority as a Continuation to the following Applications are acknowledged:
US Application 16/273452 filed 2/12/2019, now USP 11026243.
US Application 15/622586 filed 6/14/2017, now USP 10251186.
US Application 14/843319 filed 9/2/2015, now USP 9713162.
US Application 13/722742 filed 12/20/2012, now USP 9161368.
US Application 12/865674 filed 7/30/2010, now USP 8396081.
International Application PCT/JP2009/000370 filed 1/30/2009.
Japanese Application JP2008-023171 filed 2/1/2008.
Claims 1-14 filed 4/29/2021 are pending.

Specification
The disclosure is objected to because the continuity data in paragraph [0001] should be updated to reflect the issuance of US Application 16/273452 as US Patent 11,026,243. Appropriate correction is required.

2.	The abstract of the disclosure is objected to because it includes paragraph indication “[000219]”.  Correction is required.  See MPEP § 608.01(b).




Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, and 15 of U.S. Patent No. 11026243. Although the claims at issue are not identical, they are not patentably distinct from each other.  Pending claims are broadened versions of the patented claims, and thereby considered obvious variants thereof.

5.	Claims 1, 4, 5, 6, 7, 8, 11, 12, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10 of U.S. Patent No. 10251186. Although the claims at issue are not identical, they are not patentably distinct from each other.  Pending claims are broadened versions of the patented claims, and thereby considered obvious variants thereof.


6.	Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 4, 5, 6, 7, 8, 9, 8, 11, 12, 13, and 14 of U.S. Patent No. 9713162. Although the claims at issue are not identical, they are not patentably distinct from each other. Pending claims are broadened versions of the patented claims, and thereby considered obvious variants thereof.

7.	Claims 1, 2, 4, 6, 7, 8, 9, 11, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 1, 8, 9, 10, 12, and 8 of U.S. Patent No. 9161368. Although the claims at issue are not identical, they are not patentably distinct from each other. Pending claims are broadened versions of the patented claims, and thereby considered obvious variants thereof.

8.	Claims 1, 2, 4, 6, 7, 8, 9, 11, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 1, 1, 2, 3, 5, and 1 of U.S. Patent No. 8396081. Although the claims at issue are not identical, they are not patentably distinct from each other.  Pending claims are broadened versions of the patented claims, and thereby considered obvious variants thereof, whereas pending claims 8, 9, 11, 13, and 14 merely recite a method corresponding to the functions performed by the terminal of the corresponding patented claims, and are thereby also considered obvious variants thereof.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477